Title: To George Washington from James Craik, 2 October 1784
From: Craik, James
To: Washington, George



Mount Vernon Octr 2d 1784

I have thought it might be more satisfactory to leave you the different Accounts I received respecting the Communication between the waters of the Yoheogany & the North Branch of Potowmack, that you might from a view of the whole Collect an opinion for yourself —it appears to me that the land Carriage from the Forks of Yoheogany to Cumberland which from a variety of Accounts will not be more than thirty miles is to be preferred to Sixty miles of difficult Navigation up the little Crossing, and twenty miles land Carriage afterwards, which is the distance from the little Crossing on the Turkey foot Road to Cumberland—If the Communication is to be carried on by the little Crossing, the Turkey Foot Road is to be preferred to Braddocks old Road, as it is infinitely better and above two

miles shorter. Indeed I found the whole Turkey foot Road across the mountains much better & nearer than Braddocks Road, that if there were good entertainment no one could hesitate in the choice.
I delivered your letter to Colo. Stenson, who informed me he had a few day’s before engaged his mare to Captn Tauneyhill, but offered me a horse Colt far above its value. He says he expects to be at Alexandria this month when he will endeavour to let you have some money. Colo. Bell will also be down & has promised to go and view the Falls of Yoheogany and report to you particularly on them —On my arrival at Colo. Warner Washingtons I wrote to your Brother Charles who next day called on Mr Gaunt, when he informed him that he was still in the mind of purchasing the Land and requested that you would leave your terms in writing and that if they were not very high he would take the land upon your word he said he knew what you gave for it —As you attend your Rout down I desird Bushrod to request him to come down to you as Soon as possible, which was his first intention. I have the Honour to be with the utmost Respect & affectn your Excellys Most obedt huml. Sert

Jas Craik


P.S. I have recd of Mr Lund Washington Twelve Pounds Seven Shillings & Sixpence being the Expences down, the General Account of Expences must be defer’ed untill I have the pleasure of Seeing you.

